DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed July 18, 2022 have been fully considered but they are not persuasive. 
Under heading I, the Applicants’ argue that “Hull discloses, at best, a general idea of how to changes [sic] ‘the direction’ of RF switch 202” (Remarks, page 9).  Hull figure 2 shows that the gating logic (204) is between the energy storage (203) and the powered components.  The arrows in figure 2 show the direction of power flow (from the antenna 201, to the reservoir 203, through the gating logic 204 to the BLE advertising logic 205).  Further, Hull explicitly states that the gating logic (204) controls when the components (230, 205) turn on (par 49).  This makes the gating logic 204, not RF switch 202 as alleged by the Applicants, the claimed switch. 
Regarding Gudan, the Applicants repeat the same argument that has already been rebutted by the Examiner.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Gudan discloses components wake up in response to actively detecting the presence of an RF pattern.  Gudan is not required to teach that the wake up is a transition from a power-off state because this transition is already disclosed by Hull.
The Applicants’ summary of what Gudan does not disclose (Remarks page 10) underlines part of claim 1.  The “demodulated wakeup information contains the identification information of the energy harvesting apparatus” is clearly cited to in the reference.  The Applicants do not appear to dispute this, so it is unclear why this phrase is underlined.  As for the limitation of “the wakeup controller turns on the switch to connect”, the switch turn-on functionality is already disclosed by Hull.  
Under heading II, the Applicants argue against the rationale to combine references.  The Examiner has presented sufficient evidence to demonstrate that, at the time of the Applicants’ earliest priority date, the skilled artisan was aware of both passive and active RF tag wakeups.  The skilled artisan would have considered them as alternatives.  This would have prompted the skilled artisan to replace one with the other.  This includes modifying Hull to have Gudan’s active RF wake-up.  This may include completely replacing the passive system or combining them.
The Examiner respectfully notes that modifications of the primary reference to create a §103 rejection is acceptable practice.  “After indicating that the rejection is under 35 U.S.C. 103, the examiner should set forth in the Office action:
(A) the relevant teachings of the prior art relied upon, preferably with reference to the relevant column or page number(s) and line number(s) where appropriate,
(B) the difference or differences in the claim over the applied reference(s),
(C) the proposed modification of the applied reference(s) necessary to arrive at the claimed subject matter, and
(D) an explanation as to why the claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made.
MPEP §2142, emphasis added.
The Applicants’ contention that the §103 rejection is improper because it changes aspects of the primary reference is not persuasive.  Namely, they argue that the modification would mean Hull’s passive system is “completely disregarded”.  Hull’s system is not disregarded, it is modified, as is proper under §103 and the guidelines set forth in the MPEP.  Furthermore, neither Hull nor Gudan teach away from such modifications.  
The Applicants’ contention that the combination would fail to transmit a packet when enough charge has been accumulated (Hull’s original design) is easily rebutted by interpreting the combination as having both functions (Hull’s passive waiting and Gudan’s active demodulation).  This combination modification was clearly presented in the previous Office Action and has not been addressed or rebutted by the Applicants. 
“The proper analysis is whether the claimed invention would have been obvious t one of ordinary skilled in the art after consideration of all the facts.”  MPEP 2141(III).  Here, Hull teaches the structure of using a switch to selectively connect an energy storage to components of a harvester that are off, and Gudan teaches that the wake-up command is known to be included in a communication signal.  The Examiner has presented sufficient evidence (which has not been rebutted) that the skilled artisan would have been aware of both passive and active wake-up systems.  Thus, the consideration of all the facts indicates that the skilled artisan would have been motivated to modify Hull to either replace or combine its passive system with Gudan’s active one.
The Applicants do not separately argue against the rejections of the dependent claims.  The art rejections are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9, 11-12, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hull (US 2016/0254844) in view of Gudan (US 2014/0062672).
With respect to claim 1, Hull discloses an energy harvesting apparatus (fig 1-2; par 38-53) comprising: 
a function-performing module (205-206, 230) configured to wake up from a power-off state and including a controller (230; par 45, “controller 240 is part of Tx-only logic 205”), a sensor (206; par 50 – in the second embodiment, the sensor is an “instant recorder” and is only powered on when the BLE radio is powered on), and an RF communication module (205), all of which are in the power-off state before wake-up (par 49 and 51; the module components are only powered on when enough charge has been accumulated in the storage); 
an energy harvester (201; par 39) configured to receive an RF signal through an antenna and perform energy harvesting by converting the received RF signals into electric energy;
an electric energy storage (203; par 47) configured to receive the electric energy from the energy harvester and store the received electric energy; and
a switch (within 204) configured to connect/disconnect the function-performing module to/from the electric energy storage; 
wherein when triggered, the switch turns on to connect the electric energy storage to the function-performing module during the energy harvesting so as to supply the electric energy stored in the electric energy storage to the function-performing module and thereby wake up the function-performing module including the controller, sensor and RF communication module (par 45, line 7; par 50, last 8 lines).	
Hull discloses an energy harvester that converts received RF power and stores in in a storage module.  When the storage module is sufficiently charged, the switch (204) turns on to power the BLE radio, controller and sensor.  The controller is part of the BLE radio (par 45, line 7) and the sensor is only powered-on when the BLE radio is powered on (par 50, last 8 lines).  Thus, all three components wake-up together from the power-off state (thus it is not required that the secondary reference also teach that its controller is woken up from a power-off state).  Since all three components are powered together, they are interpreted as a collective “function-performing module”.
Hull discloses that the trigger that causes the switch to power the function-performing module is the sensed voltage level of the energy storage.  This is a passive trigger.  The Hull apparatus just waits until a sensed voltage is high enough.  Hull does not expressly disclose an active trigger (i.e. an external command).  Hull does not expressly disclose that the trigger is an incoming RF signal, that the RF signal is “modulated” and comprising identification information, or that the harvester includes a wakeup controller to determine wakeup information within the modulated RF signal.  
Gudan discloses an energy harvesting apparatus (fig 3-4; par 44-58) comprising: an energy harvester (301, 303, 302C, 304) configured to receive a modulated RF signal through an antenna; an energy storage (304); and a wakeup controller (321; par 46, 54-55) configured to determine whether a received modulated RF signal contains wakeup information of the function-performing module during the energy harvesting;
wherein the wakeup information contained in the received modulated RF signal comprises identification information of the energy harvesting apparatus (par 46; “the pattern is a sequence that is unique to the tag);
wherein when the modulated RF signal is received, the wakeup controller is configured to:
demodulate the wakeup information by tracking an envelope of the received modulated RF signal, to determine whether identification information is contained in the demodulated wakeup information (par 46, “monitors RF traffic and performs pattern matching”) and 
determine whether the identification information of the energy harvesting apparatus is contained in the demodulated wakeup information (par 46, “By using the unique sequence, passive RF pattern detector 321 is able to determine when communication [] is directed specifically to this tag 300”). 
The phrase “by tracking an envelope” does not impart any narrowing structure to the apparatus claim.  Gudan detects the entire pattern and thus does so by tracking the entire range (“envelope”) of the incoming RF signal.  The Applicants have not disputed or rebutted this interpretation.  Thus, it is presumed to be correct. 
Gudan discloses the harvester receives modulated RF signals with a specific pattern that includes identification information.  Gudan demodulates to extract a pattern from the signal.  If the pattern matches the unique identifier of the tag (doing the demodulation), then the controller determines that the wakeup command was intended for it and thus initiates a wakeup event.  
Hull and Gudan are analogous because they are from the same field of endeavor, namely energy harvesters that include powered-down components that are only woken up upon a trigger event.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the Hull trigger (a passive voltage threshold) to include a wakeup controller (with pattern identification), as taught by Gudan.  This inclusion may be a replacement of the passive system with the Gudan active one or the combination of both systems into one device.  The motivation for doing so would have been to exhibit more control over the Hull sensor tag.  Instead of passively waiting for a sufficiently high voltage to be present in the energy storage, Gudan teaches how an external signal can actively command a sensor tag to turn on on-demand.
Gudan teaches that many wake-up scenarios are known in the art (par 28-29).  This includes a self-timer within the tag or other external events (i.e. movement).  In a system using one of these methods, a reader would have to wait for a tag to wake-up.  This could take a long time.  Gudan teaches that other options are available instead of making a user wait.  This evidence supports the interpretation that the skilled artisan would have been aware of the ability to replace Hull’s passive system with a different kind.  The skilled artisan would have understood the benefits of modifying Hull’s trigger to be responsive to a distinct communication signal, and would have been motivated to make the modification. 
Alternatively, Gudan teaches that the skilled artisan would have been aware of active methods of waking up an RFID tag.  This clearly provides the benefit of on-demand communication.  The reader can retrieve the stored sensor information without having to wait until a timer or motion trips the tag.  Gudan then explains the power consumption differences between active listening and passive listening (par 46).  Thus, given the need for low power consumption (even watt harvested is important and shouldn’t be wasted), the skilled artisan would have been motivated to consider Gudan’s passive listening to either combine with or replace how the Hull gating logic using a voltage sensor to initiate the wake-up.  
Further motivation can be found in the “obvious to try” rationale and the selection from a finite number of identified, proven solutions (for waking up an RFID tag), each with a reasonable expectation of success.  MPEP §2143(E).
The combination modifies Hull’s “trigger”, which is disclosed as passively waiting for stored voltage to exceed a threshold, to be an external RF signal.  By using this wakeup signaling, the skilled artisan would have been able to command Hull’s apparatus to turn on on-demand, instead of waiting an undetermined amount of time for the harvester to absorb sufficient power.  This modification can either: 1) be combined with the passive energy storage threshold to create an apparatus that can be woken up with two triggers (this would keep Hull’s gating logic 204 as designed); or 2) replace the Hull passive energy storage threshold (which could result in the removal of gating logic 204) with Gudan’s RF signaling.  The combination does not “disregard” the gating logic – it either adds on to it or replaces it.  
At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Hull’s RF signals to be modulated, as taught by Gudan (i.e. to include pattern matching). The motivation for doing so would have been to clearly communicate that a sensor tag is to be woken up.  The point of the energy harvesting system is to slowly harvest small amounts of energy over long periods of time.  This power would be wasted if any high-amplitude signal were interpreted as a wake-up command.  Thus, the skilled artisan would have understood that pattern matching allows a tag to conserve energy until it is definitely required to be woken up.  Additional motivation could be found in that the patterns enable the reader to selectively activate one tag at a time.  One transmitted pattern would not have to wake-up all sensor tags in transmission range. 
With respect to claim 3, Gudan discloses the modulated RF signal is an RF signal modulated with at least one of time, amplitude (par 46; the pattern is formed by pulses, which are changes in amplitude), frequency (par 71), and phase.  
With respect to claim 5, Gudan discloses a transmission frame of the modulated RF signal contains a preamble and the identification information of the energy harvesting apparatus to be woken up (par 46).  Gudan’s energy harvesting apparatus is able to distinguish between noise and a distinct communication signal addressed to it.  The detection an RF pulse pattern and the ID information within it is interpreted as a preamble and ID information.  The Applicants have not disputed or rebutted this interpretation of the Gudan RF pulse pattern. 
With respect to claim 9, Gudan discloses the wakeup controller maintains a standby state and when the wakeup information is applied, switches to an operating state to perform a data demodulation function (switch 303 changes position to “switch to” the data demodulation function carried out by 322; see par 47-48).
Gudan discloses the wakeup controller uses “extremely low power” (par 46) and, in one example, consumes 150nA and a comparator consumes 200nA (see par 46).  Gudan does not expressly disclose how man “tens of nW” the wakeup controller consumes during standby.  The amount of power consumed in the standby state is a result effective variable.  MPEP §2144.05.  A circuit designer would know to take into account the amount of power that can be harvested when designing how much power the loads should consume.  Thus, the skilled artisan, knowing that the combination only needs to power the wakeup controller (not the function-performing module), would have been motivated to design a wakeup controller that consumes only “tens of nW”. 
With respect to claims 11 and 14, Hull and Gudan combine to disclose the apparatus necessary to carry out the wakeup method, as discussed above in the art rejection of claim 1.  The references are analogous, as discussed above.
With respect to claim 12, Gudan discloses the energy harvesting apparatus receives the RF signal containing the wakeup information from a user terminal (fig 5A, item 501) positioned in a short range (par 25; the signal containing the wakeup information is transmitted using Wi-Fi; which has a “short” range”).  
With respect to claims 16-17, Hull and Gudan combine to disclose the energy harvesting system, as discussed above in the art rejection of claims 1 and 12, respectively.  The references are analogous, as discussed above.  Gudan further discloses a user terminal (fig 5A, item 501) transmitting a RF signal containing wakeup information for waking up the function-performing module, being in a power-off state, of the energy harvesting apparatus (par 59 and fig 4).  Claim 16 only differs from claim 1 by including the user terminal.  Gudan clearly discloses a source (“user terminal”) for the wakeup signal that is detected (and acted upon) by the RFID tag. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hull in view of Gudan and the Applicants’ Admitted Prior Art (“APA”; specification page 1).
The combination discloses the function-performing module, but does not expressly disclose it includes an Internet of Things (IoT) device.  APA teaches that it is known to pair an IoT device with an energy harvester (page 1, last two paragraphs).  The combination and APA are analogous because they are from the same field of endeavor, namely energy harvesters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination to include an IoT.  The motivation for doing so would have been the combination of prior art elements according to known methods to yield predictable results.  MPEP §2143(A). 
The IoT device only exists by name.  It has no functionality and does not appear to be connected to anything.  Physically including a device that is never used is within the level of ordinary skill in the art.  It is noted that claim 10 does not explicitly recite that the IoT device is in a powered-off state until commanded to be woken up by the wakeup controller (as the other components of the function-performing module are described in claim 1).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836